Name: 98/371/EC: Commission Decision of 29 May 1998 concerning the animal health conditions and veterinary certification for imports of fresh meat from certain European countries (notified under document number C(1998) 1445) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  tariff policy;  agricultural policy;  trade;  animal product
 Date Published: 1998-06-16

 Avis juridique important|31998D037198/371/EC: Commission Decision of 29 May 1998 concerning the animal health conditions and veterinary certification for imports of fresh meat from certain European countries (notified under document number C(1998) 1445) (Text with EEA relevance) Official Journal L 170 , 16/06/1998 P. 0016 - 0033COMMISSION DECISION of 29 May 1998 concerning the animal health conditions and veterinary certification for imports of fresh meat from certain European countries (notified under document number C(1998) 1445) (Text with EEA relevance) (98/371/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 97/79/EC (2), and in particular Articles 14, 15 and 16,Whereas the animal health conditions and veterinary certification for imports of fresh meat from the Former Yugoslav Republic of Macedonia, Hungary, Poland, Romania, Bulgaria, Slovenia, Croatia, Czech Republic, Slovak Republic and the Federal Republic of Yugoslavia were established by Commission Decisions 81/547/EEC (3), 82/8/EEC (4), 82/9/EEC (5), 82/132/EEC (6), 92/222/EEC (7), 92/377/EEC (8), 92/390/EEC (9), 94/845/EC (10), 94/846/EC (11) and 97/737/EC (12);Whereas the imports of fresh meat from Albania are not authorised by Commission Decision 89/197/EEC (13);Whereas the animal health conditions and veterinary certification for imports of fresh meat from Belarus, Bosnia-Herzegovina, Estonia, Latvia, Lithuania, and Russia have not yet been established; whereas it is therefore necessary to determine the products to be authorised and the health guarantees to be requested;Whereas, with a view to the internal market, numerous health measures have been established in the framework of trade inside the Community; whereas the realisation of this objective necessitates, in parallel, an adaptation of the health conditions required for importation of fresh meat from third countries particularly from certain European countries;Whereas this adaptation must take into account the different epidemiological situations in the European countries concerned, and indeed in the different parts of their territories; whereas, given the existence of identical health situations between the various parts of those different countries, it is necessary to take account of this fact in establishing a new system of health guarantees;Whereas, as a result, it is appropriate to establish different health certificates in accordance with the conditions required for the importation of fresh meat from those different categories of countries or parts of countries;Whereas, in order to clarify and simplify the Community legislation it is necessary to group together the health conditions required for imports of fresh meat from the European countries concerned and to repeal the decisions in force for those countries;Whereas, in addition, the responsible veterinary authorities of the concerned countries must confirm that their countries or regions have for at least 12 months been free from rinderpest, foot-and-mouth disease, African swine fever, classical swine fever, swine vesicular disease, porcine enteroviral encephalomyelitis (Teschen disease);Whereas the responsible authorities of the concerned countries must undertake to notify the Commission and the Member States within 24 hours, by fax, telex or telegram of the confirmation of the occurrence of any of the abovementioned diseases or an alteration in the vaccination policy against them; whereas certain authorities have also undertaken to notify the Commission periodically with updated information on monitoring and diseases control plans for the abovementioned diseases, in particular classical swine fever;Whereas other health conditions must be established for meat not intended for human consumption in accordance with the provisions of Directive 92/118/EEC (14) and Commission Decision 89/18/EEC (15), concerning importation from third countries of fresh meat for purposes other than human consumption;Whereas animal health conditions and veterinary certification must be adapted according to the animal health situation of the third country concerned;Whereas Council Directive 96/93/EC (16) lays down standards of certification which are necessary for valid certification and to prevent fraud; whereas it is appropriate to ensure that the rules and principles applied by third-country certifying officers provide guarantees which are at least equivalent to those laid down in this Directive;Whereas Council Directive 93/119/EC (17) requires that the veterinary health certificate accompanying meat to be imported from third countries to the European Community must be supplemented by an attestation certifying that the animals have been slaughtered under conditions which offer guarantees of humane treatment at least equivalent to the relevant provisions in the Directive;Whereas considering that a new certification regime is hereby established, a period of time should be provided for its implementation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 For the purposes of this Decision the following definition shall be used:'Fresh meat`: as defined in Article 2(b) of Council Directive 64/433/EEC (18).Article 2 1. Member States shall authorise the importation of the categories of fresh meat set out in Annex II and coming from the territories laid down in Annex I, if they comply with the guarantees laid down in the health certificate, drawn up in conformity with Annex III.2. Member States shall authorise the introduction onto their territory of fresh meat from the country of origin subject to the supplementary guarantees required in Annex II and described in Annex IV. These supplementary guarantees must be provided by the exporting country in section V of each model of certificate laid down in Annex III.3. In the case of imports of fresh meat described in Article 1 and intended for purposes other than human consumption, Member States shall ensure that the following requirements are complied with:- the conditions set out in paragraph 1,- the conditions established by Directive 92/118/EEC,- the conditions established by Decision 89/18/EEC.Article 3 This Decision will be reassessed as required by the changing animal health situation in the Community and in the concerned European countries from which the imports are permitted.Article 4 This Decision shall come into effect from 15 June 1998.Article 5 1. Commission Decisions 81/547/EEC, 82/8/EEC, 82/9/EEC, 82/132/EEC, 92/222/EEC, 92/377/EEC, 92/390/EEC, 94/845/EC, 94/846/EC and 97/737/EC are repealed on the date mentioned in Article 4.2. Member States shall authorise the importation of fresh meat produced and certified according to the requirements of Commission Decisions 82/8/EEC, 82/9/EEC, 82/132/EEC, 92/222/EEC, 92/377/EEC, 92/390/EEC, 94/845/EC and 94/846/EC during the 15 days following the date mentioned in paragraph 1.Article 6 This Decision is addressed to the Member States.Done at Brussels, 29 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 302, 31. 12. 1972, p. 28.(2) OJ L 24, 30. 1. 1998, p. 31.(3) OJ L 206, 27. 7. 1981, p. 15.(4) OJ L 8, 13. 1. 1982, p. 9.(5) OJ L 8, 13. 1. 1982, p. 15.(6) OJ L 60, 3. 3. 1982, p. 16.(7) OJ L 108, 25. 4. 1992, p. 38.(8) OJ L 197, 16. 7. 1992, p. 75.(9) OJ L 207, 23. 7. 1992, p. 53.(10) OJ L 352, 31. 12. 1994, p. 38.(11) OJ L 352, 31. 12. 1994, p. 48.(12) OJ L 295, 29. 10. 1997, p. 39.(13) OJ L 73, 17. 3. 1989, p. 53.(14) OJ L 62, 15. 3. 1993, p. 49.(15) OJ L 8, 11. 1. 1989, p. 17.(16) OJ L 13, 16. 1. 1997, p. 28.(17) OJ L 340, 31. 12. 1993, p. 21.(18) OJ 121, 29. 7. 1964, p. 2012/64.ANNEX I >TABLE>ANNEX II >TABLE>ANNEX III MODEL A ANIMAL HEALTH CERTIFICATE for fresh meat of domestic animals of the bovine species (1), intended for consignment to the European Community >START OF GRAPHIC>Code number (2)Note to the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection point.Country of destination:Reference number of the public health certificate:Exporting country:Code of territory:Ministry:Competent issuing authority:Reference:(optional)I. Identification and origin of meatLot NoSpeciesNature of cutsNature of packagingNet weight (kg)Approval number of the slaughterhouseApproval number of the cutting plantApproval number of the cold storeII. Origin of meatAddress(es) of place(s) of loading:Name and address of consignor:III. Destination of meatName and address of consignee:The meat will be sent to (country and place of destination):by the following means of transport (3):Railway wagonLorryAircraftShip(1) Fresh meat means all parts fit for human consumption from domestic animals of the bovine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat.(2) Issued by the competent authority.(3) For railway wagons or lorries, the registration number should be given where known; for bulk containers the number of the container should be given. The number of the seal must be indicated.Code numberIV. Attestation of healthI, the undersigned, official veterinarian, certify that:1. the territory described in Annex I of Commission Decision 98/371/EC with code . . ., version . . ., has been free for 12 months from rinderpest and foot-and-mouth disease and during the same period, no vaccinations against these diseases have taken place;2. the fresh meat described above is obtained from bovine animals:- which have remained in the territory as described under IV.1 for at least three months before being slaughtered or since birth in the case of animals less than three months old,- which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 30 days, and around which within a radius of 10 km there has been no case of foot-and-mouth disease for 30 days,- which have been transported from their holdings of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transort, that the latter has been cleaned and disinfected before loading,- which have passed the ante-mortem health inspection referred to in Council Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and in particular have shown no evidence of foot-and-mouth disease;3. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorised only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian.V. Supplementary guarantees(Supplementary guarantees when required in Annex II and described in Annex IV of Commission Decision 98/371/EC.) (Delete if not required.)VI. Attestation on protection of animalsI, the undersigned official veterinarian, hereby declare that:1. I have read and understood Council Directive 93/119/EC;2. the meat is derived from animals which have been treated in the slaughterhouse before and at the time of slaughter or killing in accordance with the relevant provisions of Directive 93/119/EC.Done at , (Place)on (Date)Seal (1)(Signature of official veterinarian) (1)(Name in capital letters, qualification and title)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>MODEL B ANIMAL HEALTH CERTIFICATE for fresh meat for human consumption of domestic animals of the porcine species (1) intended for consignment to the European Community >START OF GRAPHIC>Code number (2)Note to the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection point.Country of destination:Reference number of the public health certificate:Exporting country:Code of territory:Ministry:Competent insuring authority:Reference:(optional)I. Identification and origin of meatLot NoSpeciesNature of cutsNature of packagingNet weight (kg)Approval number of the slaughterhouseApproval number of the cutting plantApproval number of the cold storeII. Origin of meatAddress(es) of place(s) of loading:Name and address of consignor:III. Destination of meatName and address of consignee:The meat will be sent to (country and place of destination):by the following means of transport (3):Railway wagonLorryAircraftShip(1) Fresh meat means all parts fit for human consumption from domestic animals of the porcine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat.(2) Issued by the competent authority.(3) For railway wagons or lorries, the registration number should be given, where known; for bulk containers the number of the container should be given. The number of the seal must be indicated.Code numberIV. Attestation of healthI, the undersigned official veterinarian, certify that:1. the territory described in Annex I of Commission Decision 98/371/EC with code . . ., version . . ., has been free for 12 months from classical swine fever, rinderpest, foot-and-mouth disease, African swine fever, swine vesicular disease and porcine enteroviral encephalomyelitis in domestic pigs and during the same period, no vaccinations against these diseases have taken place;2. the fresh meat described above is obtained from porcine animals:- which have remained in the territory as described under IV.1 for at least three months before being slaughtered or since birth in the case of animals less than three months old,- which come from holdings in which there has been no outbreak of foot-and-mouth disease or swine vesicular disease in the previous 30 days or swine fever in the previous 40 days and around which within a radius of 10 km there has been no case of these diseases for 30 days,- which have been transported from their holdings of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading,- which have passed the ante-mortem health inspection referred to in Council Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and, in particular, have shown no evidence of foot-and-mouth disease,- which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks;3. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorised only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian.V. Supplementary guarantees(Supplementary guarantees when required in Annex II and described in Annex IV of Commission Decision 98/371/EC.) (Delete if not required.)VI. Attestation on protection of animalsI, the undersigned official veterinarian, hereby declare that:1. I have read and understood Council Directive 93/119/EC;2. the meat is derived from animals which have been treated in the slaughterhouse before and at the time of slaughter or killing in accordance with the relevant provisions of Council Directive 93/119/EC.Done at , (place)on (date)Seal (1)(signature of official veterinarian) (1)(name in capital letters, qualification and title)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>MODEL C ANIMAL HEALTH CERTIFICATE for fresh meat of domestic animals of the ovine and caprine species (1), intended for consignment to the European Community >START OF GRAPHIC>Code number (2)Note to the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection point.Country of destination:Reference number of the public health certificate:Exporting country:Code of territory:Ministry:Competent issuing authority:Reference:(optional)I. Identification and origin of meatLot NoSpeciesNature of cutsNature of packagingNet weight (kg)Approval number of the slaughterhouseApproval number of the cutting plantApproval number of the cold storeII. Origin of meatAddress(es) of place(s) of loading:Name and address of consignor:III. Destination of meatName and address of consignee:The meat will be sent to (country and place of destination):by the following means of transport (3):Railway wagonLorryAircraftShip(1) Fresh meat means all parts fit for human consumption from domestic animals of the ovine and caprine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat.(2) Issued by the competent authority.(3) For railway wagons or lorries, the registration number should be given where known; for bulk containers the number of the container should be given. The number of the seal must be indicated.Code numberIV. Attestation of healthI, the undersigned, official veterinarian, certify that:1. the territory described in Annex I of Commission Decision 98/371/EC with code . . ., version . . ., has been free for 12 months from rinderpest and foot-and-mouth disease and during the same period, no vaccinations against these diseases have taken place;2. the fresh meat described above is obtained from ovine and caprine animals:- which have remained in the territory as described under IV.1 for at least three months before being slaughtered or since birth in the case of animals less than three months old,- which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 30 days, and around which within a radius of 10 km there has been no case of foot-and-mouth disease for 30 days,- which have been transported from their holdings of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading,- which have passed the ante-mortem health inspection referred to in Council Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and, in particular, have shown no evidence of foot-and-mouth disease,- which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks;3. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorised only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian.V. Supplementary guarantees(Supplementary guarantees when required in Annex II and described in Annex IV of Commission Decision 98/371/EC.) (Delete if not required.)VI. Attestation on protection of animalsI, the undersigned official veterinarian, hereby declare that:1. I have read and understood Council Directive 93/119/EC;2. the meat is derived from animals which have been treated in the slaughterhouse before and at the time of slaughter or killing in accordance with the relevant provisions of Council Directive 93/119/EC.Done at , (place)on (date)Seal (1)(signature of official veterinarian) (1)(name in capital letters, qualification and title)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>MODEL D ANIMAL HEALTH CERTIFICATE for fresh meat of domestic solipeds (1), intended for consignment to the European Community >START OF GRAPHIC>Code number (2)Note to the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection point.Country of destination:Reference number of the public health certificate:Exporting country:Code of territory:Ministry:Department:Reference:(optional)I. Identification and origin of meatLot NoSpeciesNature of cutsNature of packagingNet weight (kg)Approval number of the slaughterhouseApproval number of the cutting plantApproval number of the cold storeII. Origin of meatAddress(es) of place(s) of loading:Name and address of consignor:III. Destination of meatName and address of consignee:The meat will be sent to (country and place of destination):by the following means of transport (3):Railway wagonLorryAircraftShip(1) Fresh meat means all parts fit for human consumption from domestic solipeds which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat.(2) Issued by the competent authority.(3) For railway wagons or lorries, the registration number should be given where known; for bulk containers the number of the container should be given. The number of the seal must be indicated.Code numberIV. Attestation of healthI, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory described in Annex I of Commission Decision 98/371/EC with code . . ., version . . ., for at least three months before being slaughtered or since birth in the case of animals less than three months old.V. Supplementary guarantees(Supplementary guarantees when required in Annex II and described in Annex IV of Commission Decision 98/371/EC.) (Delete if not required.)VI. Attestation on protection of animalsI, the undersigned official veterinarian, hereby declare that:1. I have read and understood Council Directive 93/119/EC;2. the meat is derived from animals which have been treated in the slaughterhouse before and at the time of slaughter or killing in accordance with the relevant provisions of Council Directive 93/119/EC.Done at , (place)on (date)Seal (1)(signature of official veterinarian) (1)(name in capital letters, qualification and title)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>MODEL E ANIMAL HEALTH CERTIFICATE for fresh meat of domestic animals of the bovine, porcine, ovine and caprine species and solipeds intended for purposes other than human consumption and intended for consignment to the European Community >START OF GRAPHIC>Code number (1)Note to the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection point.Country of destination:Reference number of the public health certificate:Exporting country:Code of territory:Ministry:Competent issuing authorityReference:(optional)I. Identification and origin of meatLot NoSpeciesNature of cutsNature of packagingNet weight (kg)Registration number of the slaughterhouseRegistration number of the cutting plantRegistration number of the cold storeII. Origin of meatAddress(es) of place(s) of loading:Name and address of consignor:III. Destination of meatName and address of consignee:The meat will be sent to (country and place of destination):by the following means of transport (2):Railway wagonLorryAircraftShipName and address of the processing establishment:(1) Issued by the competent authority.(2) For railway wagons or lorries, the registration number should be given where known; for bulk containers the number of the container should be given. The number of the seal must be indicated.Code numberIV. Attestation of healthI, the undersigned official veterinarian, certify that:1. the fresh meat described above is obtained from:- animals which have remained in the territory described in Annex I of Commission Decision 98/371/EC with code . . ., version . . ., for at least three months before being slaughtered or since birth in the case of animals less than three months old,- animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 30 days and around which within a radius of 10 km there has been no case of this disease for 30 days,- in the case of fresh pigmeat, animals which come from holdings in which there has been no outbreak of swine vesicular disease in the previous 30 days or swine fever in the previous 40 days and around which within a radius of 10 km there has been no case of these diseases for 30 days,- animals which have been transported from their holdings of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading,- animals which have passed the ante-mortem health inspection referred to in Council Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and, in particular, have shown no evidence of foot-and-mouth disease,- in the case of fresh pigmeat, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks,- in the case of fresh meat from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks;2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorised only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian.V. Attestation on protection of animalsI, the undersigned official veterinarian, hereby declare that1. I have read and understood Council Directive 93/119/EC;2. the meat is derived from animals which have been treated in the slaughterhouse before and at the time of slaughter or killing in accordance with the relevant provisions of Council Directive 93/119/EC.Done at , (place)on (date)Seal (1)(signature of official veterinarian) (1)(name in capital letters, qualification and title)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX IV SUPPLEMENTARY GUARANTEES TO BE PROVIDED BY EXPORTING TERRITORY WHEN REQUIRED IN ANNEX II IN APPLICATION OF ARTICLE 2(2)